DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt et al. (US PGPub 2011/0250264, hereinafter Schutt) as evidenced by Polisky et al. (US PGPub 2010/0112042, hereinafter Polisky).
Regarding claim 1, Schutt discloses an apparatus for producing a liposome (abstract) comprising:
a first tank (figure 2, high shear mixer 2130, seen to be within a tank) comprising an emulsifying apparatus (high shear mixer 2130 );
a circulation path (recirculation line 2125)
a second tank (item 2170) in the middle of the circulation path;
wherein the first tank comprising the emulsifying apparatus are configured to stir and emulsify a liquid (via mixer 2130),
wherein the second tank is configured to separate and remove bubbles which are formed in the first tank (at least some air bubbles capable of being removed within second tank 2170 upon breakage via contact with interior walls of tank 2170);
wherein the ratio of the capacity of the circulation path to the total capacity of the first tank comprising the emulsifying apparatus and the circulation path is 0.4 or less, said capacity of the circulation path referring to the capacity of the entire path including the second tank (capacity of the tank and circulation path is 280 mL, paragraphs 327-328; tank is the body of Ross FISM-703XS-20 High Shear Mixer, paragraphs 159 and 327-328, said Ross FISM-703XS-20 High Shear Mix comprises a main “rotor” tank body which, according to product specifications, is at least 180 mL based on volumetric calculations of its dimensions; therefore the ratio of the capacity of the circulation path to the total capacity of the tank and the circulation path is 0.4 or less).
Schutt additionally discloses in an alternative embodiment a separate pump disposed in the middle of a circulation path to pump fluid through the circulation path (figure 8, pump 8110 disposed in circulation path 8140 for recirculating fluid through the circulation path; paragraph 0290), wherein the pump is configured to satisfy the formula “2X>Y, wherein X refers to the liquid feeding capacity of the pump in liters/min and Y refers to the capacity of the circulation path in liters (paragraph 0343).  The cited paragraph indicates that the pump is capable of operating at 5700 mL/min, which, in the circulation path of Schutt having a capacity of 280 mL, meets the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to look to the alternative embodiment of Schutt and incorporate the principle of a pump disposed in the recirculation loop for use in their circulation path comprising the first tank such that the pump is placed just upstream of the first tank and in between the first tank and second tank - as an alternative to providing the first tank with pumping capability - since such a configuration would have involved choosing from a finite number of identified, predictable solutions for propelling fluid through their circulation path with a reasonable expectation of success. Such a modification would not have yielded unpredictable results.
Regarding claim 4, Schutt discloses the apparatus wherein the pump is a diaphragm pump or a rotary pump (paragraph 0290, “the pumps used…can be various types, such as peristaltic or rotary lobe positive displacement pumps”).
Regarding claim 5, Schutt discloses the apparatus wherein an intermittent jet flow generating type emulsifying apparatus is installed in the first tank (paragraph 0159, “injection into a high velocity liquid stream such as in an aspirator”).
Regarding claims 7 and 12, Schutt does not explicitly disclose the ratio being, respectively, 0.2 or less or 0.3 or less.  However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ratio taught by the prior art overlaps the instantly claimed ratio and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that:
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  See In re Peterson, 65 USPQ2d 1379 (CAFC 2003) and MPEP 2144.05.
Additionally, altering residence time in a mixer has been shown to control the sizing of liposomes, as evidenced by Polisky (paragraph 0096).  In view of this evidence, it would have been obvious to one of ordinary skill in the art to have altered the ratio of volumes (and thus the residence time within different parts of the apparatus) for the purpose of producing liposomes of a desired size.
Regarding claim 13, Schutt discloses a pump configured to satisfy the formula X>Y (paragraph 0343).  The cited paragraph indicates that the pump is capable of operating at 5700 mL/min, which, in the circulation path of Schutt having a capacity of 280 mL, meets the claim.
Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt et al. (US PGPub 2011/0250264, hereinafter Schutt) in view of Polisky et al. (US PGPub 2010/0112042, hereinafter Polisky), as applied to claims 1, 4, 5, and 7 above, and further in view of Guitierrez (US 5194188, hereinafter Guitierrez).
Regarding claims 8-11, Schutt is silent to a mechanism for loading pressure in the first tank.  Guitierrez teaches a system for producing liposomes (figures 1 and 3) having a mechanism for loading pressure in the first tank (figure 1, valve 5).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Schutt with the valve of Guitierrez for the purpose of regulating pressure in the tank to establish optimal conditions for the formation of the liposomes.
Regarding claim 14, Schutt discloses an apparatus for producing a liposome (abstract) comprising:
a first tank (figure 2, high shear mixer 2130, seen to be within a tank) comprising an emulsifying apparatus (high shear mixer 2130 );
a circulation path (recirculation line 2125)
a second tank (item 2170) in the middle of the circulation path;
wherein the first tank comprising the emulsifying apparatus are configured to stir and emulsify a liquid (via mixer 2130),
wherein the second tank is configured to separate and remove bubbles which are formed in the first tank (at least some air bubbles capable of being removed within second tank 2170 upon breakage via contact with interior walls of tank 2170);
wherein the ratio of the capacity of the circulation path to the total capacity of the first tank comprising the emulsifying apparatus and the circulation path is 0.4 or less, said capacity of the circulation path referring to the capacity of the entire path including the second tank (capacity of the tank and circulation path is 280 mL, paragraphs 327-328; tank is the body of Ross FISM-703XS-20 High Shear Mixer, paragraphs 159 and 327-328, said Ross FISM-703XS-20 High Shear Mix comprises a main “rotor” tank body which, according to product specifications, is at least 180 mL based on volumetric calculations of its dimensions; therefore the ratio of the capacity of the circulation path to the total capacity of the tank and the circulation path is 0.4 or less).
Schutt additionally discloses in an alternative embodiment a separate pump disposed in the middle of a circulation path to pump fluid through the circulation path (figure 8, pump 8110 disposed in circulation path 8140 for recirculating fluid through the circulation path; paragraph 0290), It would have been obvious to one having ordinary skill in the art at the time the invention was filed to look to the alternative embodiment of Schutt and incorporate the principle of a pump disposed in the recirculation loop for use in their circulation path comprising the first tank such that the pump is placed just upstream of the first tank and in between the first tank and second tank - as an alternative to providing the first tank with pumping capability - since such a configuration would have involved choosing from a finite number of identified, predictable solutions for propelling fluid through their circulation path with a reasonable expectation of success. Such a modification would not have yielded unpredictable results.
Schutt is silent to communication of the circulation path with an outlet at the bottom of the second tank.  Guitierrez teaches a circulation path having a second tank (figure 3) having an outlet at the bottom of the second tank (path from second tank to tank 1 that includes pump 3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the tank of Schutt with an outlet at the bottom, as in Guitierrez because such a known reconfiguration of the outlet would have provided only the expected result of allowing material to exit the tank.

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
The Applicant argues that unexpected results were achieved from the smaller ratios recited in claims 7 and 12, and presents a graph that allegedly shows these unexpected results (remarks, pages 8-9).  However, the data presented does not appear to support this conclusion.  First, regarding the size of the liposomes, there appears to be no evidence of a strong correlation between size and ratio.  While the smallest individual examples of liposome size appear below the 0.3 ratio, there are multiple instances of larger sizes below that ratio as well, and similarly small sizes above.  No attempt has been made by the Applicant to provide a graph showing a correlation between these two variables, much less evidence of a statistically significant correlation.  Second, regarding the evaluation, while the only “A” evaluated liposomes appear below the 0.3 ratio in a single example, both “B” and “C” evaluated liposomes appear both above and below this ratio, and, like the size, there appears to be no consistent correlation between evaluation and ratio.  Third, the amount of data presented is a very small sample size.  This combined with the apparent lack of correlation between variables leaves the data very unconvincing.
The Applicant has stated that it is “a common practice” to design systems with larger capacity ratios (remarks, page 8).  However, no evidence supporting this statement is presented.  Thus, the Applicant's position on this point is considered to be speculative attorney's argument unsupported by objective technical evidence on the issue.  Arguments of counsel cannot take the place of evidence in the record.  See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774